COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:       Jeffrey Steven Marx v. The State of Texas

Appellate case number:     01-14-00109-CV

Trial court case number: 7723

Trial court:               33rd District Court of Burnet County

         This appeal was originally filed with the Third District Court of Appeals and was treated
as a criminal matter. It was transferred to this Court on February 5, 2014, and we have
determined this is a civil, not criminal matter. See Harrell v. State, 286 S.W.3d 315 (Tex. 2009).
Please note the change in cause number from 01-14-00109-CR to 01-14-00109-CV to accurately
reflect the civil designation. Appellant is not entitled to appointment of counsel in a civil matter.
      The Request for Appointment of Counsel Pursuant to Article 1.051, Texas Code of
Criminal Procedure filed by Marx on February 20, 2014 is DENIED.
       The Motion to Dismiss for Want of Jurisdiction filed by the State of Texas on December
17, 2013 is DENIED.
       The “Motion to Forgive Defendant for Noncompliance” filed by Marx on January 8,
2014 is DENIED.
        Appellant has not paid the court fees due on this appeal, nor has he paid for, or made
arrangements to pay for the clerk’s record, and he is not appealing as indigent. If arrangements
are not made for payment of all required fees and for the clerk’s record within 10 days of the
date of this order, this appeal may be dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually       Acting for the Court


Date: April 15, 2014